McKee, J., dissenting:
I dissent. I think the legislation which is called in question is not obnoxious to the constitutional provisions referred to in the prevailing opinion. The law was passed in exercise of the police power, for the purpose of regulating certain kinds of business and occupations in any town, city or particular locality, in any county of the State. It requires of any one who wishes to engage in such business or occupations to procure a license from the Tax Collector of the county; and it declares that if any one carries on, or attempts to carry on such business without first procuring a license therefor, he shall be amenable to an action for the recovery of the license tax with costs, etc. (Secs. 3,359, 3,360 Political Code.) The license authorized by the law is obtainable upon payment of a fee fixed for that purpose. The fee is called a “license tax,” which, when paid, is turned into the County Treasury. As a fee it is not a tax imposed upon the person, or the property, or the business of the payor. No assessment is made upon the property, or the business, or the person of him who carries on, or attempts to carry on a business without procuring a license. The fee is simply an exaction, for the purpose of securing a right; and he who seeks to avail himself of the right must comply with the corresponding duty attached to it by payment of the fee to the authorities of the county, city or town. The fact that the fee is paid into the County Treasury does not make it a revenue tax. It is revenue only so far as to pay the expenses of the county, city or town, for issuing the licenses and supervising the business.